United States Court of Appeals
                         FOR THE SEVENTH CIRCUIT
                            Chicago, Illinois 60604

                                November 13, 2001


                        Hon. JOEL M. FLAUM, Chief Judge

                        Hon. WILLIAM J. BAUER, Circuit Judge

                        Hon. TERENCE T. EVANS, Circuit Judge


UNITED STATES OF AMERICA,                             ] Appeals from the United
                Plaintiff-Appellee,                   ] States District Court for
                                                      ] the Northern District of
Nos. 00-2495 & 00-2701         v.                     ] Illinois, Eastern Division.
                                                      ]
JOHNELLE ELEM and ODELL JENNINGS,                     ] No. 97 CR 765
                Defendants-Appellants.                ]
                                                      ] Paul E. Plunkett, Judge.


                                     ORDER

The opinion issued in the above-entitled case on October 23, 2001 is hereby
amended as follows:

On Page 2, in the first full paragraph, third sentence the word “five” should be deleted.

On Page 2, in the second paragraph, first sentence the words “each of the” should
be deleted. In the third sentence, the words “three of” should be inserted after
“participants in”.